DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 6 and 12-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim et al. (US 2019/0183576 A1) in view of MacAdam et al. (US 2012/0035488 A1) in view of Hansen et al. (US 2017/0123491 A1).
Regarding claim 1, Fahim discloses a system comprising: a head-mounted display (HMD) worn by a user; (Figure 1 and paragraph 0039, augmented reality device worn on a user’s head)	and a non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors cause the one or more processors to (Paragraph 0055, processor executes code stored in memory): provide, for display by the HMD, a holographic rendering of intracardiac geometry (Paragraphs 0045-0046 and figure 8, viewing holograms of objects including a model of a heart) including position of a catheter; (Figure 3 and paragraph 0058, treatment catheter with displayable locations in the heart, paragraph 0066)	provide, for display by the HMD, an electrogram waveform generated using data collected from the catheter (Paragraph 0099, intercardial sensor of the catheter to sense electrical parameters of the heart for determining an electrogram), wherein the electrogram waveform is displayed adjacent to the holographic rendering; (Figure 11 and paragraph 0099, display of electrical mapping data with model of the heart on the augmented reality device)	determine a gaze direction of the user by processing sensor data from the HMD; (Paragraph 0053, sensors for detecting user gaze)	determine a measurement of the electrogram waveform (Paragraph 0083, analyzing electrogram for rendering).	Fahim does not clearly disclose providing, for display by the HMD, a marker overlaid on the electrogram waveform at a location based on an intersection point between user input and the electrogram waveform; determine a measurement of the electrogram waveform using the location of the marker; and provide, for display by the HMD, the measurement of the electrogram waveform adjacent to the electrogram waveform.	MacAdam discloses user adjustable markers for identifying regions of interest in a GUI of a displayed electrogram waveform (Paragraph 0035) and displaying values associated with the region interest with the waveform (Paragraph 0043).	MacAdam’s technique of using markers to select regions of interest of an electrogram waveform and displaying associated values with it would have been recognized by one of ordinary skill in the art to be applicable to the augmented reality display of a electrogram waveform and the results would have been predictable in the augmented reality display of a waveform with values associated with a selected region of the electrogram waveform indicated by markers. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 	Fahim in view of MacAdam does not clearly disclose providing, for display by the HMD, a marker overlaid on the electrogram waveform at a location based on an intersection point between the gaze direction and the electrogram waveform.
	Hansen discloses interaction with user interface elements based on intersections of a gaze point with the user interface elements (Paragraph 0098).
Regarding claims 7 and 19, similar reasoning as discussed in claim 1 is applied.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim et al. (US 2019/0183576 A1) in view of MacAdam et al. (US 2012/0035488 A1)
Regarding claim 21, Fahim discloses a method comprising: providing, for display by a head-mounted display (HMD) worn by a user (Figure 1 and paragraph 0039, augmented reality device worn on a user’s head), a holographic rendering of intracardiac geometry (Paragraphs 0045-0046 and figure 8, viewing holograms of objects including a model of a heart) including position of a catheter; (Figure 3 and paragraph 0058, treatment catheter with displayable locations in the heart, paragraph 0066)	providing, for display by the HMD, an electrogram waveform generated using data collected from the catheter (Paragraph 0099, intercardial sensor of the catheter to sense electrical parameters of the heart for determining an electrogram), (Figure 11 and paragraph 0099, display of electrical mapping data with model of the heart on the augmented reality device)	determining a gesture indicating an interaction by the user (Paragraphs 0053-0054, gesture inputs by the user).	Fahim does not clearly disclose interaction by the user with the electrogram waveform, determining a measurement of the electrogram waveform using the gesture; and providing, for display by the HMD, the measurement of the electrogram waveform adjacent to the electrogram waveform.	MacAdam discloses user adjustable markers for identifying regions of interest in a GUI of a displayed electrogram waveform (Paragraph 0035) and displaying values associated with the region interest with the waveform (Paragraph 0043).	MacAdam’s technique of using user adjustable markers to select regions of interest of an electrogram waveform and displaying associated values with it would have been recognized by one of ordinary skill in the art to be applicable to the augmented reality display of a electrogram waveform that accepts user gesture inputs and the results would have been predictable in the augmented reality display of a waveform with values associated with a selected region of the electrogram waveform indicated by markers that are controlled by user gesture inputs. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 2-5, 8-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the system of claim 1, wherein determine the measurement of the electrogram waveform using the location of the marker comprises: determine a first position of a first measurement graphic by tracking the location of the marker; determine a second position of a second measurement graphic by tracking the location of the marker; and determine the measurement of the electrogram waveform based on a distance between the first position and the second position.
Regarding claims 8 and 20, similar reasoning as discussed in claim 2 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bojovic et al. (US 2005/0209525 A1) discloses selecting time values on an ECG waveform.
Gunasekar et al. (US 2019/0059770 A1) discloses aggregating values from an EEG test for display.	Kiemele et al. (US 2019/0065026 A1) discloses interaction with a user interface based user gaze direction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613